Citation Nr: 0823712	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-20 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1967 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, denying the veteran's claim seeking 
entitlement to service connection for multiple sclerosis.  

In May 2008, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion in regard to the likelihood that the veteran's 
multiple sclerosis began during active duty or manifested 
within seven years of his separation from active duty.


FINDINGS OF FACT

Competent medical evidence demonstrates that the veteran's 
multiple sclerosis had its onset within seven years of the 
veteran's discharge from active duty.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, multiple sclerosis 
began within seven years of the veteran's discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under VA regulations, multiple sclerosis is considered a 
chronic disease and, as such, is subject to presumptive 
service connection if manifested to a compensable degree 
within seven year of service separation.  38 C.F.R. §§ 3.307, 
3.309(e).  No conditions other than these listed under 
38 C.F.R. § 3.309 will be considered chronic.  38 C.F.R. 
§ 3.307(a).  

The veteran has contended that manifestations of his multiple 
sclerosis were evident in service or within the seven years 
following service, and that service connection for his 
multiple sclerosis should therefore be granted.

Service treatment records do not show any diagnosis of or 
treatment for MS.  While in service, the veteran was treated 
for a cut on his hand, a foot injury when he was noted to 
have dropped a box on his foot, tension headaches and 
abdominal pain.

A June 2001 VA medical record shows that the examiner opined 
that the veteran had his first episode of manifestations of 
MS in 1974 to 1975 when he reported that he fell from a 
height because of vertigo.  He indicated that, shortly 
afterwards, he had parathesias in the left arm and hand as 
well as clumsiness and motor weakness in his left upper 
extremity.  The veteran reported that he continued to have 
these symptoms but his strength in his left arm gradually 
improved.  The veteran asserted that his next episode was in 
1987 when he noticed the acute onset of left facial weakness 
and parthesias in the left hand and dysarthria.  These 
symptoms also resolved, leaving the veteran with occasional 
parathesias in the left upper extremity.  The veteran further 
reported that, by 1991, he noted the progressive development 
of an unsteady gait with frequent falls.  At the time of the 
examination the veteran told the examiner that he had 
increasing weakness in the lower extremities and spasticity.  

A December 2006 VA medical record shows that the examiner 
reviewed the veteran's service treatment records and noted 
that he had a few episodes where he dropped a box on his foot 
secondary to numbness in his hands, cut his hand, had 
numbness in his foot, and was also seen for intermittent 
headaches and abdominal pain.  The examiner observed that no 
etiology was found at the time but stated that, in his 
opinion, these could be related to early signs/symptoms of 
multiple sclerosis as the veteran was later diagnosed with 
multiple sclerosis.

The May 2008 VHA examiner observed that the in-service 
symptoms the veteran described could not clearly be 
established as early signs of his multiple sclerosis.  He 
concluded that the headaches/nausea/abdominal pain are less 
than likely to be due to MS and that the accidental injuries 
he sustained are common in healthy individuals without 
neurological disease and were not reported to be associated 
with any clear neurological symptoms such as focal weakness, 
vertigo, ataxia or numbness, which would link them to his 
subsequent MS diagnosis.  

The examiner stated that his reported episode of vertigo, 
fall and left upper extremity parasthesis and clumsiness in 
1974 to 1975 with persistence of these symptoms over the 
following 10 to 12 years was more likely than not due to his 
MS, given that these symptoms correlate well with a 
brainstem/cerebellar lesion, were very specific in nature and 
persisted for several years (though he did report some 
improvement in left upper extremity function following the 
onset of these symptoms).  The examiner opined that this 
episode did indicate that his MS began within seven years of 
separation from the military.  The examiner noted that clear 
documentation for the veteran reporting these symptoms and 
being treated for them at that time could not be found in the 
claims file, though he did report being told that he had 
"vertigo and a pinched nerve" by an internist and was 
referred to a chiropractor when he was later seen in the MS 
clinic in 2001.  The examiner stated that, certainly, 
following the 1985 or 1987 when his diagnosis was formally 
made and he had presented with a new MS exacerbation, his 
clinical course has been consistent with MS that is now 
likely in a secondary progressive phase.   The examiner 
concluded that, based on the veteran's report that he 
developed vertigo followed shortly thereafter by left upper 
extremity paresthesis and clumsiness in 1974 or 1975 and that 
these symptoms persisted for several years subsequently, it 
is as likely as not that this was his first clear clinical 
manifestation of multiple sclerosis.  The examiner noted that 
MS may present acutely with a clinically isolated syndrome, 
followed by weeks, months or even several years without 
another distinct relapse.  However, the examiner could not 
locate any documentation of evaluation or treatment for his 
initial event in 1974 to 1975, save for that documented in 
later clinic notes as reported by the patient.  It is less 
than likely that the symptoms he reported while actually in 
the service represented manifestations of his MS.

The June 2001 VA medical examiner and the May 2008 VHA 
examiner opined that the veteran's incident of vertigo and 
his fall in 1974 or 1975 were early manifestation of his MS.  
As this incident is not reflected in the record, these 
opinions are based on the veteran's lay statements.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is not offering these statements 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the symptoms 
beginning in 1974 or 1975.  He is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
The veteran's medical records do not reflect the occurrence 
of vertigo and his fall; however, the Board finds his reports 
to be credible.  In Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), the Federal Circuit determined that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In this case, even though 
there is no evidence in the record of his vertigo and fall, 
the veteran has reported consistent details of the incident 
to several examiners throughout the appeals period.  As such, 
the Board finds his reports to be credible.

Based on the foregoing, the Board finds that the pertinent 
evidence supports the veteran's contention that symptoms of 
MS were evident within seven years of his separation from 
service. The Board notes that the applicable regulations do 
not require a definitive diagnosis of the purported chronic 
disease within the presumptive period.  They require only 
that there be shown by 'acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.'  38 C.F.R. 
§ 3.307(c).  The factual basis may be established by medical 
evidence, competent lay evidence or both.  38 C.F.R. § 
3.307(b).

Service connection for MS on a presumptive basis is warranted 
when MS if manifested to a compensable degree within seven 
years of service separation.  In this case, the competent 
medical evidence shows that the veteran's MS manifested 
within seven years of his separation from service.  The Board 
also finds that the veteran's MS had manifested to a 
compensable degree during this time.  MS is rated under 
Diagnostic Code 8018.  Under that diagnostic code, a 30 
percent evaluation is the minimum rating assignable for 
multiple sclerosis.  A note to that section states that 'It 
is required for the minimum ratings for residuals under 
Diagnostic Codes 8000-8025, that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluations be cited, in addition to the 
codes identifying the diagnoses.'  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2007). 

As the veteran has had ascertainable residuals of MS since 
1974 or 1975, he meets the criteria for a compensable 
disability rating under Diagnostic Code 8018.  For these 
reasons, service connection on a presumptive basis is 
warranted for MS.



ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


